157 S.W.3d 342 (2005)
Earl LUDLUM, Respondent,
v.
Jessica FIELDER, Appellant.
No. ED 84358.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2005.
George Michael Archer, Hillsboro, MO, for appellant.
Paul Petraborg, Laura Caimi, St. Louis, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
Defendant Jessica Fielder ("Defendant") appeals from the judgment against her and in favor of Plaintiff Earl Ludlum ("Plaintiff") for property damage Mr. Ludlum sustained in an automobile collision with Ms. Fielder. On appeal Ms. Fielder claims that the trial court erred in overruling her motion for mistrial after Mr. Ludlum made unsolicited comments regarding insurance coverage. Ms. Fielder also contends that the trial court should have ruled in her favor upon her motion for new trial or judgment notwithstanding the verdict on the grounds that the plaintiff, Mr. Ludlum, failed to produce sufficient evidence in regards to the element of damages. This court finds no error and affirms.
*343 No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).